Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP- 2016169363 to Mori et al. (Cited on IDS) in view of U.S. Patent No. 5,258,482 to Jacobs et al.
 As to claims 1-3 and 11-12, Mori discloses an adhesive composition comprising 100 parts of a polyurethane urea resin that unreactive and has a polydispersity of 1.6 to 2.4 (0011- 0017) and from 7.0 to 15.0 parts by weight of a polyisocyanate component that is can include mixtures of diisocyanates such as hexamethylene diisocyanate including biurets, isocyanurates, and adducts of HDI and isophorone diisocyanate (0094-0097). Mori teaches aliphatic and/or cycloaliphatic diisocyanates are preferred from the viewpoint of weather resistance (0034- 0035).
Though Mori discloses mixtures of diisocyanates are used to crosslink the adhesive composition, the specific mixtures within the claimed weight ratio are not disclosed.
However, the use of polyisocyanate mixtures that are claimed was known at the time of filing. This is supported by Jacobs a polyisocyanate mixture useful in two component urethane compositions comprising 126 grams of hexamethylene diisocyanate that is trimerized and 982.5 grams of bis(4-isocyanatocyclohexyl)-methane that is also trimerized.  Jacobs discloses an isocyanate mixture that further comprises 7.0% of monomeric bis(4-isocyanatocyclohexyl)-methane (Polyisocyanate 1—Examples).  Jacobs discloses a 10:90-90:10 weight ratio of a HDI trimer to (cyclo)aliphatically bound isocyanates (Abstract) and teaches suitable (cyclo)aliphatically bound isocyanates including bis(4-isocyanatocyclohexyl)-methane and further diisocyanates such as 1,3- and 1,4-clcoyhexane diisocyanate or 2,4- and 2,6-hexahydrotoluene diisocyanate (4:40-55).  
At the time of filing it would have been obvious to a person of ordinary skill in the art use the polyisocyanate mixture of Jacobs in the laminating adhesive of Mori to provide compositions with improved dry times, improved adhesion to metallic bases, that are light fast and color stable in the presence of heat and very resistant to abrasion.  Finally, the mixture provides urethane compositions with very good resistance to chemicals, high gloss, good weather resistance, and good environmental etch resistance (8-9:60-5.
As to claims 4-5 and 13-16, Mori discloses the addition of a photochromic compound (0087-0093).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new secondary reference was added.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763